--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


MANAGEMENT CONSULTING AGREEMENT
 
THIS AGREEMENT is entered into as of the 13th day of January, 2015 by and
between CELL MEDX CORP., a Nevada corporation (the “Company”), and DR. JOHN
SANDERSON, MD, individual (the “Consultant”).
 
WHEREAS the Company wishes to engage the Consultant as,  and the Consultant
wishes to act, as an independent consultant to act as the Company’s Chief
Medical Officer on the terms and subject to the conditions set forth in this
Agreement,
 
THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:
 
1.  
CONSULTING SERVICES

 
1.1 The Company hereby engages the Consultant to provide the Consulting Services
to the Company in accordance with the terms and conditions set forth in this
Agreement, and the Consultant hereby accepts such engagement.
 
1.2 Position & Responsibilities.  The Consultant agrees to act as the Chief
Medical Officer of the Company, reporting directly to the Company’s board of
directors (the “Board”), and to perform the following services and undertake the
following responsibilities and duties to the Company, as consulting services,
subject to the supervision and control of the Board (the "Consulting Services"):
 
 
(a)  
Designing and overseeing all aspects of medical clinical trials relating to the
Company’s technologies;

 
(b)  
Overseeing all aspects of the Company’s medical research and development
activities;

 
(c)  
Performing such other duties and observing such instructions as may be
reasonably assigned from time to time by or on behalf of the Board consistent
with the Consultant’s role as Chief Medical Officer.

 
1.3 Time Allotted to Services.  During the term of this Agreement, Consultant
will devote minimum 20 hours per week and his best efforts to the performance of
his duties hereunder and will not engage in any other business, profession, or
occupation for compensation or otherwise that would conflict or interfere with
the ability of the Consultant to perform his duties hereunder, either directly
or indirectly, without the prior written consent of the Board. The Company
acknowledges that the Consultant currently has obligations with Cellese Inc. as
CEO and member of Cellese Inc’s board of directors and will continue to act in
that capacity for the foreseeable future. Subject to the prior approval of the
Board, Consultant shall be permitted to accept appointment to or may continue to
serve on any board of directors or trustees of any business corporation or any
charitable or not-for-profit organization or from managing his personal,
financial and legal affairs; provided, in each case, and in the aggregate, that
such activities do not conflict or interfere with the performance of
Consultant’s duties or require an amount of time that would reduce those hours
to be dedicated to the Company hereunder in any material respect.
 
1.4 The Consultant will, at all times, be an independent contractor and the
Consultant will not be deemed to be an employee of the Company.  The Consultant
shall be responsible for all taxes or deductions as required to by remitted in
the Consultant’s country of domicile.
 
 
1

--------------------------------------------------------------------------------

 
2.  
CONSULTING FEE, OPTIONS AND REIMBURSEMENT OF EXPENSES

 
2.1 During the Term (as defined below), and in consideration of the Consulting
Services provided by the Consultant, the Company shall pay the Consultant a
consulting fee equal to $10,000 USD per month (the "Base Consulting Fee"),
payable in arrears on the last day of each calendar month during the Term,
beginning on January 31, 2015.
 
2.2 In addition to the Base Consulting Fee and the Signing Bonus, as
compensation for services performed by the Consultant between November 10, 2014
and December 31, 2014, following the Consultant’s appointment as Chairman of the
Advisory Board, and encompassing those functions enumerated in Section 1.2, the
Company shall pay to the Consultant the sum of  $10,000 USD upon the execution
of this Agreement by each of the parties hereto.
 
2.3 In addition to the Base Consulting Fee, the Company shall pay to the
Consultant a signing bonus equal to  $10,000 USD upon the execution of this
Agreement by each of the parties hereto (the “Signing Bonus”).
 
2.4 In addition to the Base Consulting Fee and the Signing Bonus, the Company
shall, upon execution of this Agreement by each of the parties hereto, issue to
the Consultant non-transferrable options to purchase up to 2,400,000 shares of
the Company’s common stock, par value $0.001 per share, (the “Common Stock”), at
an initial exercise price of $0.67 per share (the “Company Options”), which
Company Options shall be evidenced by, and be subject to the terms and
conditions set forth in, that form of option agreement to be entered into by the
Company and the Consultant attached as Exhibit “A” hereto (the “Option
Agreement”).
 
2.5 In addition to paying the Base Consulting Fee, the Signing Bonus and issuing
the Company Options to the Consultant, upon the submission of proper vouchers
and other authorizations in accordance with the Company’s expense and
reimbursement policies and procedures as may exist from time to time, the
Company will reimburse the Consultant for all normal and reasonable travel and
other specific expenses incurred by the Consultant during the Term and in
connection with the performance by the Consultant of the Consulting Services
(“Reimbursable Expenses”).
 
3.  
TERM OF SERVICES

 
3.1 The Consultant shall provide the Consulting Services to the Company for a
term (the “Term”) beginning on the date of this Agreement and continuing until
the close of business on December 31, 2017 (the “Scheduled Termination Date”) or
the Early Termination Date, whichever is earlier.  Notwithstanding the forgoing,
if, after the Scheduled Termination Date, the Consultant continues to act for
the Company on a month-to-month basis as set forth in Section 3.4, the Term
shall be deemed to extend to the last calendar day of the last month during
which the Consultant so acts on a month-to-month basis.
 
3.2 This Agreement may be terminated by the Company at any time prior to the
Scheduled Termination Date as follows:
 
(a)  
Termination for Cause.  This Agreement may be terminated by the Company at any
time during the Term for Cause upon delivery of written notice by the Company to
the Consultant of such termination (a “Notice of Termination”).    If the
Consultant is terminated for Cause pursuant to this Section 3.2(a), then the
date of termination of the Consultant (the “Early Termination Date”) shall be
deemed to be the date of delivery of the Notice of Termination by the Company to
the Consultant.  Upon a termination for Cause, the Consultant shall be entitled
to receive from the Company only:

 
(i) those amounts accrued and unpaid on account of the Signing Bonus and the
Base Consulting Fee for each full calendar month ending prior to the  Early
Termination Date;
 
(ii) the Base Consulting Fee for the calendar month including the Early
Termination Date, pro rated based on the number of calendar days in that month
up to and including the Early Termination Date; and
 
(iii) those amounts accrued and unpaid on account of any Reimbursable Expenses
up to and including the Early Termination Date.
 
For purposes of this Agreement, “Cause” shall mean any of the following, whether
occurring prior to, or on or after the date of this Agreement:  (1)  an
intentional act of fraud, embezzlement, theft or any other material violation of
law by the Consultant; (2)  grossly negligent or intentional damage to the
Company’s reputation or assets caused by the Consultant; (3) grossly negligent
or intentional disclosure by the Consultant of confidential information of the
Company; (4) the willful and continued failure by the Consultant to
substantially perform required duties for the Company (other than as a result of
disability or death) for a period of 10 days after a written demand for
substantial performance is delivered to the Consultant by the Company; (5) a
material breach by the Consultant of any of his obligations under this Agreement
continuing for a period of 10 days after a written demand for substantial
performance is delivered to the Consultant by the Company; or (6) the willful
engagement in illegal conduct, gross misconduct by the Consultant, or a clearly
established violation by the Consultant of the Company’s written policies and
procedures, which is demonstrably and materially injurious to the Company,
monetarily or otherwise.
 
 
2

--------------------------------------------------------------------------------

 
(b)  
Termination Without Cause.  This Agreement may be terminated by the Company at
any time during the Term for any reason other than Cause (a “Termination Without
Cause”) upon delivery of a Notice of Termination.  If the Consultant is
Terminated Without Cause pursuant to this Section 3.2(b), then the Early
Termination Date shall be date of termination specified in the Notice of
Termination or, if no date of termination is specified in the Notice of
Termination, the date of delivery of the Notice of Termination by the Company to
the Consultant.  Upon a termination for any reason other than Cause, the
Consultant shall be entitled to receive from the Company only:

 
(i) those amounts accrued and unpaid on account of the Signing Bonus and the
Base Consulting Fee for each full calendar month ending prior to the  Early
Termination Date;
 
(ii) the Base Consulting Fee for the full calendar month including the Early
Termination Date (calculated as if the Early Termination Date were the last
calendar date of that month);
 
(iii) those amounts accrued and unpaid on account of any Reimbursable Expenses
up to and including the Early Termination Date; and
 
(iv) if the Early Termination Date is on or after June 31, 2017, the remaining
Base Consulting Fee that would have been payable to the Consultant had there
been not Termination Without Cause, and, if the Early Termination Date is before
June 31, 2017, the sum of $60,000 USD.
 
3.3    The Consultant may terminate this Agreement at any time prior to the
Scheduled Termination Date for any reason whatsoever upon delivery of a Notice
of Termination by the Consultant to the Company.  Upon a termination of this
Agreement by the Consultant, the Early Termination Date shall be the date of
termination specified in the Notice of Termination or, if no date of termination
is specified, shall be the date that is 60 days after the date of delivery of
the Notice of Termination by the Consultant to the Company.  Upon an early
termination of this Agreement by the Consultant, the Consultant shall be
entitled to receive from the Company only:
 
(i) those amounts accrued and unpaid on account of the Signing Bonus and the
Base Consulting Fee for each full calendar month ending prior to the  Early
Termination Date;
 
(ii) the Base Consulting Fee for the calendar month including the Early
Termination Date, pro rated based on the number of calendar days in that month
up to and including the Early Termination Date; and
 
(iii) those amounts accrued and unpaid on account of any Reimbursable Expenses
up to and including the Early Termination Date.
 
3.4 Unless the parties otherwise agree in writing, following the Scheduled
Termination Date, Consultant may continue to act for the Company, and the
Company may continue to engage the Consultant, to provide the Consulting
Services on a month-to-month basis, in which case, (A) if the engagement of the
Consultant is terminated by the Company for Cause, the Consultant shall be
entitled to those amounts set forth in Sections 3.2(a)(i) through 3.2(a)(iii);
(B) if the engagement of the Consultant is terminated by the Company without
Cause, the Consultant shall be entitled to those amounts set forth in Sections
3.2(b)(i) through 3.2(b)(iii) (but not 3.2(b)(iv)); and (C) if the engagement of
the Consultant is terminated by the Consultant for any reason, the Consultant
shall be entitled to those amounts set forth in Section 3.3.
 
4.  
PROPRIETARY INFORMATION AND DEVELOPMENTS

 
4.1 Confidentiality/Company Property.  Consultant shall not, without the prior
written consent of the Company, use, divulge, disclose or make accessible to any
other person, firm, partnership, corporation or other entity, any “Confidential
Information” (as defined below) except while engaged as a consultant of the
Company hereunder, and in furtherance of the business of, and for the benefit
of, the Company, or any “Personal Information” (as defined below).  Consultant
may disclose such Confidential Information or Personal Information when required
to do so by a court of competent jurisdiction, by any governmental agency having
regulatory authority over the business of the Company and/or its affiliates, as
the case may be, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Consultant to divulge, disclose,
or make accessible such information; provided further that in the event that
Consultant is ordered by a court or other government agency to disclose any
Confidential Information or Personal Information, Consultant shall (i) promptly
notify the Company of such order, (ii) at the written request of the Company,
diligently contest such order at the sole expense of the Company as expenses
occur, and (iii) at the written request of the Company, seek to obtain, at the
sole expense of the Company, such confidential treatment as may be available
under applicable laws for any information disclosed under such order.
 
 
3

--------------------------------------------------------------------------------

 
“Confidential Information” means non-public information concerning the financial
data, strategic business plans, product development (or other proprietary
product data), customer lists, marketing plans and other non-public, proprietary
and confidential information relating to the business of the Company or its
affiliates or customers, that, in any case, is not otherwise available to the
public (other than by Consultant’s breach of the terms hereof), and (ii)
“Personal Information” means any information concerning the personal, social or
business activities of the officers or directors of the Company.  Upon
termination of Consultant’s engagement as a consultant of the Company hereunder,
Consultant shall return all Company property, including, without limitation,
files, records, disks and any media containing Confidential Information or
Personal Information.
 
4.2 Developments.  The company recognizes that the Executive has extensive
experience in the industry in which the Company plans to engage in commercial
activities, and that over the course of that career the Consultant has made
numerous discoveries, inventions, ideas, designs, systems, methods, computer
programs, algorithms, and applications some of which are patented and all of
which sum to an expert knowledge base. Any new inventions, technology, formulas,
designs, software, programs, algorithms, products, systems, applications,
processes, procedures, methods and improvements and enhancements developed by
Consultant alone or with others, made while carrying out the duties enumerated
under Section 1.2, which directly relate to the research and development plan or
any expressly proposed business of the Company of which Consultant has been made
aware, or the products or services of the Company of which Consultant has been
made aware, whether or not subject to patent, copyright or other protection and
whether or not reduced to tangible form, at any time during the Term
(“Developments”), shall be the sole and exclusive property of the Company.
 
Consultant agrees to, and hereby does, assign to the Company, without any
further consideration, all of Consultant’s right, title and interest throughout
the world in and to all such Developments.  Consultant agrees that all
Developments that are copyrightable may constitute works made for hire under the
copyright laws of the United States and, as such, acknowledges that the Company
is the author of such Developments and owns all of the rights comprised in the
copyright of such Developments and Consultant hereby assigns to the Company,
without any further consideration, all of the rights comprised in the copyright
and other proprietary rights Consultant may have in any such Development to the
extent that it might not otherwise be considered a work made for
hire.  Consultant shall make and maintain adequate and current written records
of all Developments and shall disclose all Developments promptly, fully and in
writing to the Company promptly after development of the same, and at any time
upon request.
 
4.3 Ideas, Concepts, andUnrelated Developments.  Ideas or concepts derived from
the Consultant’s existing knowledge and experience base that are presented or
suggested for development but are not pursued by the Company as part of its
business plan are not considered Developments of the Company.  Subject to
Sections 4.1 and 4.4, Unrelated Developments shall not be deemed to be the
property of the Company (or any its affiliates), and the Consultant shall have
no obligations to the Company with respect to such Unrelated
Developments.  “Unrelated Developments” means any patents, copyrights,
trademarks, service marks, trade secrets, inventions, discoveries, creations,
devices, designs, specifications, processes, techniques, methods, procedures,
analysis, know-how or other proprietary rights conceived, developed, made or
reduced to practice by or under the direction of the Consultant (either alone or
jointly with others) (i) at any time during the Term that are not directly or
indirectly arising from, related or connection with the properties, business,
operations, opportunities or prospects of the Company (or any of its
affiliates), and/or that have not been paid for by, or created at the direction
of, the Company (or any of its affiliates), or (ii) at any time after the
expiration of the Term.
 
4.4  
Non-Solicitation / Non-Interference.  During the Term, Consultant shall not,
directly or indirectly, acting as an employee, owner, shareholder, partner,
member, joint venturer, contractor, advisor, representative, officer, director,
agent, salesperson, consultant, service provider, advisor, investor or principal
of any Person:

 
(a)  
solicit, advise, provide or sell, directly or indirectly, any services or
products of the same or similar nature to services or products of the Company to
any client or prospective client of the Company in the Company Business.  For
purposes of this Agreement the term “prospective client” shall mean any Person
or group of associated Persons whose business the Company has solicited at any
time from the date of this Agreement to the date that the Consultant ceases to
act for the Company in any capacity whatsoever (the “Service Period”);

 
(b)  
solicit, request or otherwise attempt to induce or influence, directly or
indirectly, any present client, distributor or supplier, or prospective client,
distributor or supplier, of the Company, or other Persons sharing a business
relationship with the Company, to cancel, limit or postpone their business with
the Company, or otherwise take action which might be to the disadvantage of the
Company; or

 
(c)  
hire or solicit for employment, directly or indirectly, or induce or actively
attempt to influence, any employee, officer, director, agent, contractor or
other business associate of (i) the Company or (ii) of any other Person, if such
Person's primary responsibilities were related to the Company during the Service
Period to terminate his or, her employment or discontinue such person's
consultant, contractor or other business association with the Company or the
Company’s  affiliates.

 
 
4

--------------------------------------------------------------------------------

 
4.5 Scope of Restrictive Covenants.  In the event that any of the provisions of
this Article 4 should ever be adjudicated to exceed the time, geographic,
product or service and/or other limitations permitted by applicable law in any
jurisdiction, then such provisions shall be deemed amended with respect to such
jurisdiction to the maximum time, geographic, product or service and/or other
limitations permitted by applicable law.  If the covenants of this Article 4 are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce such covenants in any other jurisdiction.
 
4.6 Injunctive Relief.  The Consultant acknowledges and agrees that in the event
of a breach or threatened breach of the provisions of this Article 4, the
Company may suffer irreparable harm and money damages alone would not afford the
Company an adequate remedy and, therefore, the Company shall be entitled to
obtain immediate injunctive relief, including, without limitation, a temporary
restraining order and a preliminary and permanent injunction, in any court of
competent jurisdiction (without being obligated to post a bond or other
collateral) restraining the Consultant from such breach or threatened breach of
the restrictive covenants contained in this Article 4.  Nothing in this Section
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach, including, without
limitation, the recovery of monetary damages from the Consultant.
 
5.  
PARTIES BENEFITED; ASSIGNMENTS

 
5.1 This Agreement shall be binding upon, and inure to the benefit of, the
Consultant, his heirs and his personal representative or representatives, and
upon the Company and its successors and assigns. Neither this Agreement nor any
rights or obligations hereunder may be assigned by the Consultant.
 
6.  
NOTICES

 
6.1 Any notice required or permitted by this Agreement shall be in writing, sent
by registered or certified mail, return receipt requested, or by overnight
courier, addressed to the Board and the Company at its then principal office, or
to the Consultant at the address set forth in the preamble, as the case may be,
or to such other address or addresses as any party hereto may from time to time
specify in writing for the purpose in a notice given to the other parties in
compliance with this Section 6.  Notices shall be deemed given when delivered.
 
7.  
GOVERNING LAW

 
7.1 This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada and each party hereto adjourns to the jurisdiction
of the courts of the State of Nevada.
 
8.  
REPRESENTATIONS AND WARRANTIES

 
8.1 The Consultant represents and warrants to the Company that (a) the
Consultant is under no contractual or other restriction which is inconsistent
with the execution of this Agreement, the performance of his duties hereunder or
other rights of Company hereunder, and (b) the Consultant is under no physical
or mental disability that would hinder the performance of his duties under this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
9.  
MISCELLANEOUS

 
9.1 This Agreement contains the entire agreement of the parties relating to the
subject matter hereof.
 
9.2 The provisions of Article 4 of this Agreement shall survive the termination
of this Agreement to the extent specifically stated therein.
 
9.3 This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.
 
9.4 No modification or amendment of this Agreement shall be valid unless in
writing and signed by or on behalf of the parties hereto.
 
9.5 A waiver of the breach of any term or condition of this Agreement shall not
be deemed to constitute a waiver of any subsequent breach of the same or any
other term or condition.
 
9.6 This Agreement is intended to be performed in accordance with, and only to
the extent permitted by, all applicable laws, ordinances, rules and regulations.
If any provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.
 
9.7 The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.
 
9.8 The Consultant acknowledges and agrees that O'Neill Law Corporation has
acted solely as legal counsel for the Company and that the Consultant has been
advised to obtain independent legal advice prior to execution of this Agreement.
 
9.9 This Agreement may be executed in one or more counter-parts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.
 
CELL MEDX CORP.
   
a Nevada corporation by its authorized signatory:
       
DR. JOHN SANDERSON, MD
           
Name: Frank E. McEnulty
   
Title: Chief Executive Officer and Director
         



 
6

--------------------------------------------------------------------------------

 



 
Exhibit A
 
 
FORM OF OPTION AGREEMENT
 

 
7

--------------------------------------------------------------------------------

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, (THE "ACT") OR ANY APPLICABLE STATE SECURITIES LAWS.  SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE SECURITIES
ADMINISTRATION OR REGULATORY AUTHORITY.


NON-QUALIFIED STOCK OPTION AGREEMENT
OF
CELL MEDX CORP.
A Nevada Corporation


THIS AGREEMENT is made between CELL MEDX CORP., a Nevada corporation
(hereinafter referred to as the "Company"), and DR. JOHN SANDERSON, MD of 9
Islandview, Irvine, CA, 92604 (herein­after referred to as the “Optionee”),
effective as of the 13th day of January, 2015 (the “Grant Date”).


1. Options Granted.  The Company hereby grants the Optionee non-qualified stock
options (the “Options”) to purchase up to an aggregate of 2,400.000 shares of
the Company’s common stock, par value $0.001 per share, exercisable at an
initial exercise price of $0.67 per share (the “Exercise Price”), subject to
adjustment as set forth in this Agreement, for a term commencing on the Grant
Date and expiring at 5:00 pm (Pacific Time) on the Expiration Date, as
hereinafter defined, provided that the right of the Optionee to exercise the
Options is subject to:


(a)  
compliance with the registration or prospectus requirements of the United States
Securities Act of 1933, as amended (the “US Securities Act”), any applicable
state securities laws and any applicable Canadian securities laws, or the
availability of applicable exemptions from such registration or prospectus
requirements; and



(b)  
satisfaction of the vesting conditions set forth in Section 2 of this Agreement,



2. Vesting.  The Optionee’s right to exercise the Options granted by the Company
under this Agreement are expressly subject to the following vesting conditions:


(a)  
No Option may be exercised unless such Option has vested.  The vesting of all
Options shall be cumulative.



(b)  
The Options granted to the Optionee under this Agreement shall vest and become
exercisable in the following amounts on the following dates (such date of
vesting being the “Vesting Date”) provided that the Optionee continues to act as
a director, officer, employee or consultant of the Company or any Parent or
Subsidiary of the Company in any capacity whatsoever on a continuous and
uninterrupted basis from the Grant Date through to and including the particular
Vesting Date set forth below:



 
8

--------------------------------------------------------------------------------

 
Aggregate Number of Company Options to Vest
Vesting Date
200,000
March 31, 2015
200,000
June 30, 2015
200,000
September 30, 2015
200,000
December 31, 2015
200,000
March 31, 2016
200,000
June 30, 2016
200,000
September 30, 2016
200,000
December 31, 2016
200,000
March 31, 2017
200,000
June 30, 2017
200,000
September 30, 2017
200,000
December 31, 2017
2,400,000
Total



(c)  
Notwithstanding any other provision in this Agreement to the contrary, all
unvested options outstanding under this Agreement shall immediately vest and
become exercisable upon a Change in Control.  For purposes of this Section 2(c),
a “Change in Control” means any of the following events:



(i)  
Approval by the stockholders of the Company of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power of the voting
securities of the Company, the surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;



(ii)  
Approval by the stockholders of the Company of (i) a plan of complete
liquidation or dissolution of the company or (ii) a sale by the Company of all
of its property and assets pursuant to Section 78.565 of the Nevada Revised
Statutes (the “NRS”); or



(iii)  
Any person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) together with its
affiliates, but excluding (i) the Company or any of its subsidiaries; (ii) any
employee benefit plan of the Company or (iii) a corporation or other entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
(individually a “Person” and collectively, “Persons”) is or becomes, directly or
indirectly, the beneficial owner (as defined in Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the Company’s then
outstanding securities.



3. Term and Termination of Options.  The “Expiration Date” for the Options shall
be determined as follows:


(a)  
Unvested Options. The Expiration Date for any Options that have not vested and
not become exercisable shall be the date that the Optionee no longer acts as a
director, officer, employee or consultant of the Company or any Parent or
Subsidiary of the Company in any capacity whatsoever.



(b)  
Vested Options.  The Expiration Date for any Options that have vested and have
become  exercisable shall be the earliest of the following dates:



(i)  
The date that is fifth (5th) year anniversary of the particular Vesting Date for
those Options;



 
9

--------------------------------------------------------------------------------

 


(ii)  
In the event that the Optionee no longer acts as a director, officer, employee
or consultant of the Company or any Parent or Subsidiary of the Company in any
capacity whatsoever, for any reason other than Cause (including, but not limited
to, a voluntary resignation or refusal to stand for re-election by Optionee),
then the date that is thirty (30) days after the date that the Optionee so
ceases to act for the Company or any Parent or Subsidiary of the Company.



(iii)  
In the event that the Optionee no longer acts as a director, officer, employee
or consultant of the Company or any Parent or Subsidiary of the Company in any
capacity whatsoever, as a result of a termination or removal of the Optionee for
Cause, then the date that the Optionee so ceases to act for the Company or any
Parent or Subsidiary of the Company.



(c)  
For purposes of this Section 3:



(i)  
“Parent” shall mean a “parent” of the Company as defined in Rule 405 of the US
Securities Act;



(ii)  
“Subsidiary” shall mean a “subsidiary” of the Company as defined in Rule 405 of
the US Securities Act;



(iii)  
“Cause” shall mean any of the following, whether occurring prior to, or on or
after the date of this Agreement:  (1)  an intentional act of fraud,
embezzlement, theft or any other material violation of law by the Optionee;
(2)  grossly negligent or intentional damage to the Company’s reputation or
assets caused by the Optionee; (3) grossly negligent or intentional disclosure
by the Optionee of confidential information of the Company; (4) the willful and
continued failure by the Optionee to substantially perform required duties for
the Company (other than as a result of disability or death) for a period of 10
days after a written demand for substantial performance is delivered to the
Optionee by the Company; (5) a material breach by the Optionee of any of his
obligations under this Agreement continuing for a period of 10 days after a
written demand for substantial performance is delivered to the Optionee by the
Company; or (6) the willful engagement in illegal conduct, gross misconduct by
the Optionee, or a clearly established violation by the Optionee of the
Company’s written policies and procedures, which is demonstrably and materially
injurious to the Company, monetarily or otherwise.



4. Method of Exercise.  To exercise any Options that have vested and become
exercisable under this Agreement, the Optionee shall complete and execute the
form of Notice of Exercise attached as Schedule A to this Agreement, or such
other form of written notice acceptable to the Company, and shall deliver such
notice to the Company at its principal place of business together with payment
in full of the aggregate exercise price for such Options by check or other
method of payment acceptable to the Company, at its sole discretion.


5. US Securities Agreements of the Optionee.


(a)  
The Optionee acknowledges and agrees that the Company’s securities being offered
to it under this Agreement are, or will be, “restricted securities” as defined
in Rule 144 of the US Securities Act and that the offer of such securities to
the Optionee is being made pursuant to an exemption from the registration
requirements of the US Securities Act.



(b)  
The Optionee acknowledges and agrees that, notwithstanding any other provision
of this Agreement, the Options may not be exercised, and the Options and the
shares issuable to the Optionee upon the exercise of such Options (the “Option
Shares”) may not be reoffered, resold or otherwise transferred, except pursuant
to an effective registration statement under the US Securities Act and any
applicable state securities laws, or pursuant to an available exemption from
such registration requirements.  The Optionee further agrees that the Company
will refuse to register any transfer of the Options or the Option Shares not
made in accordance with the provisions of Regulation S of the US Securities Act,
pursuant to an effective registration under the US Securities Act and any
applicable state securities laws, or pursuant to an available exemption from
such registration requirements.



(c)  
The Optionee acknowledges and agrees that, unless there is a registration
statement under US Securities Act regarding the exercise of the Options, and
such registration statement is effective at the time the Options are exercised
(or any portion thereof), all certificates representing the Option Shares issued
as a result of such exercise will be endorsed with a restrictive legend
substantially similar to the following:



 
10

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.”
 
6. Canadian Securities Agreements of the Optionee.


(a)  
The Optionee acknowledges and agrees that the Company is an “OTC reporting
issuer” as that term is defined in Canadian Multilateral Instrument 51-105 –
Issuers Quoted in the U.S. Over-the-Counter Markets, as amended (“MI 51-105”),
and that the Option Shares will be, issued and sold pursuant to exemptions from
the prospectus requirements of applicable Canadian securities laws.  The
Optionee further acknowledges and agrees that (i) the Options and the Option
Shares may not be traded in or from a jurisdiction in Canada unless such trade
is made in accordance with the provisions of MI 51-105; (ii) the Optionee will,
and will cause its affiliates to, comply with such conditions in making any
trade of the Options or Option Shares in or from a jurisdiction in Canada; and
(iii) the Company will refuse to register any transfer of the Options or Option
Shares made in connection with a trade of such securities in or from a
jurisdiction in Canada and not made in accordance with the provisions of MI
51-105.  Notwithstanding the generality of the forgoing, as of the date hereof,
MI 51-105 generally provides that securities may not be traded in or from a
jurisdiction in Canada unless the following conditions have been met:



(i)  
A four month period has passed from the later of (i) the date that the Company
distributed the securities, and (ii) the date the securities were distributed by
a control person of the Company;



(ii)  
If the person trading the securities is a control person of the Company, such
person has held the securities for at least 6 months;



(iii)  
The number of securities that the person proposes to trade, plus the number of
securities of the same class that such person has traded in the preceding 12
months, does not exceed 5% of the Company’s outstanding securities of the same
class;



(iv)  
The trade is made through an investment dealer registered in a jurisdiction in
Canada;



(v)  
The investment dealer executes the trade through any of the over-the-counter
markets in the United States;



(vi)  
There has been no unusual effort made to prepare the market or create a demand
for the securities;



(vii)  
No extraordinary commission or other consideration is paid to a person for the
trade;



(viii)  
If the person trading the securities is an insider of the Company, the person
reasonably believes that the Company is not in default of securities
legislation; and



(ix)  
All certificates representing the Offered Securities bear the Canadian
restrictive legend set out in Section 13(1) of MI 51-105.



(b)  
The Optionee represents and warrants that it is a resident of the jurisdiction
specified in the Optionee’s address as set out in the signature page to this
Agreement and that he does not presently intend to trade any of the Option
Shares in or from a jurisdiction in Canada.  If the Optionee does, in the
future, intend to trade the Option Shares in or from a jurisdiction in Canada,
it will, in addition to complying with the provisions of Section 6(a), re-submit
all certificates representing the Option Shares to the Company for purposes of
having the legend set out in Section 13(1) of MI 51-105 endorsed on such
certificates.



 
11

--------------------------------------------------------------------------------

 
7. Representations and Warranties of the Optionee.  The Optionee represents,
warrants and covenants to and with the Company as follows, and acknowledges that
the Company is relying upon such covenants, representations and warranties in
connection with the granting of the Options to the Optionee and the offer, sale
and issuance of the Option Shares to the Optionee upon exercise of this Option:


(a)  
The Optionee is an executive officer of the Company, and as such has access to
all information regarding the Company and the Company’s business and financial
prospects necessary to make a fully informed decision regarding the exercise of
the Options;



(b)  
The Optionee acknowledges that an investment in the Company is highly
speculative, and involves a high degree of risk as the Company is in the early
stages of developing its business, and may require substantial funds in addition
to the proceeds of this private placement, and that only persons who can afford
the loss of their entire investment should consider investing in the
Company.  The Optionee is able to fend for himself/herself/itself, can bear the
economic risk of the Optionee's investment, and has such knowledge and
experience in financial or business matters such that the Optionee is capable of
evaluating the merits and risks of an investment in the Company’s securities as
contemplated in this Agreement.



(c)  
The Optionee acknowledges that the offering of the Option Shares by the Company
has not been reviewed by the SEC or any other securities commission or
regulatory body, and that the Options Shares will be issued by the Company
pursuant to an exemption from registration under the Securities Act and an
exemption from the prospectus requirements under applicable Canadian securities
laws.



(d)  
The Option Shares will be acquired by the Optionee for investment for the
Optionee's own account, as principal, not as a nominee or agent, and not with a
view to the resale or distribution of any part thereof, and that the Optionee
has no present intention of selling, granting any participation in, or otherwise
distributing the same.  The Optionee does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Option Shares.



8. Capital Adjustments.  The existence of the Options shall not affect in any
way the right or power of the Company or its stockholders to: (1) make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company's capital structure or its business;  (2) enter into any
merger or consolidation; (3) issue any bonds, debentures, preferred or prior
preference stocks ahead of or affecting the common stock or the rights thereof,
(4) issue any securities convertible into any common stock, (5) issue any
rights, options, or warrants to purchase any common stock, (6) dissolve or
liquidate the Company, (7) sell or transfer all or any part of its assets or
business, or (8) take any other corporate act or proceedings, whether of a
similar character or otherwise.


9. Adjustments for Reorganizations and Recapitalizations.  If there shall, prior
to the exercise of any of the Options, be any stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders (other than a normal cash dividend)
or other change in the Company’s corporate or capital structure that results in
(a) the Company’s outstanding shares of common stock (or any securities
exchanged therefore or received in their place) being exchanged for a different
number or kind of securities of the Company or any other corporation, or (b)
new, different or additional securities of the Company or of any other
corporation being received by the holders of shares of the Company’s common
stock, then there shall automatically be an adjustment in either  the number of
shares which may be purchased pursuant hereto, the type of shares which may be
purchased pursuant hereto or the price at which such shares may be purchased, or
any combination thereof, so that the rights evidenced hereby shall thereafter as
reasonably as possible be equivalent to those originally granted hereby.  The
Company shall have the sole and exclusive power to make such adjustments as it
considers necessary and desirable.


10. Transfer of the Options.  During the Optionee's lifetime, the Options shall
be exercisable only by the Optionee, and may not be transferred by the Optionee
without the express written consent of the Company, to be obtained in each
instance. Upon the Optionee’s death, (i) any Options that have vested may be
transferred solely in accordance with the laws of descent and distribution, and
will continue to be exercisable in accordance with the terms and conditions set
forth herein; and (ii) any Options that have not vested may not be transferred
and shall expire in accordance with Section 3(a).


11. Rights as Shareholder.  The Optionee will not be deemed to be a holder of
any shares pursuant to the exercise of the Options until he or she pays the
Exercise Price and a stock certificate is de­livered to him or her for those
shares. No adjust­ment shall be made for dividends or other rights for which the
record date is prior to the date the stock certificate is de­livered.


12. Withholding Taxes.  The Optionee authorizes the Company to withhold from any
payments due to the Optionee by the Company, whether pursuant to this Agreement
or otherwise, any amounts required to be withheld and remitted by the Company on
account of any income and employment taxes resulting from this Agreement.


 
12

--------------------------------------------------------------------------------

 
13. Miscellaneous.


(a)  
Any notice required or permitted to be given under this Agreement shall be in
writing and may be delivered personally or by fax, or by prepaid registered post
addressed to the parties at such address of which notice may be given by either
of such parties.  Any notice shall be deemed to have been received, if
personally delivered or by fax, on the date of delivery, and, if mailed as
aforesaid, then on the fifth business day after and excluding the day of
mailing.



(b)  
This Agreement and the rights and obligations and relations of the parties shall
be governed by and construed in accordance with the laws of the Province of
British Columbia and the federal laws of Canada applicable therein (but without
giving effect to any conflict of laws rules). The parties agree that the courts
of the Province of British Columbia shall have jurisdiction to entertain any
action or other legal proceedings based on any provisions of this agreement.
Each party attorns to the jurisdiction of the courts of the Province of British
Columbia.



(c)  
Time shall be of the essence of this agreement and of every part of it and no
extension or variation of this agreement shall operate as a waiver of this
provision.



-- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK –










 
13

--------------------------------------------------------------------------------

 


(d)  
This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date set forth above.


CELL MEDX CORP.
   
by its authorized signatory:
                     
Name
         
Title
   



OPTIONEE:
                     
SIGNATURE OF OPTIONEE
         
John Sanderson, M.D.
   
NAME OF OPTIONEE
         
9 islandview, Irvine, CA 92604.USA
   
ADDRESS
         
2,400,000
   
NUMBER OF OPTIONS
   








 
14

--------------------------------------------------------------------------------

 
 
 

SCHEDULE A TO
NON-QUALIFIED OPTION AGREEMENT


NOTICE OF EXERCISE FORM


TO:           CELL MEDX CORP.
  A Nevada corporation (the “Company”)


Dear Sirs:


The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for


_________________________________________
(Insert No. of Shares)


shares (the “Option Shares”) of the common stock, par value $0.001 per share
(the “Common Stock”) of the Company referred to in the Non-Qualified Stock
Option Agreement between the Company and the Optionee dated the ____ day of
_______________, 2014 (the “Option Agreement”), in accordance with the terms and
conditions thereof, and herewith makes payment by cheque of the purchase price
in full for the Option Shares in accordance with the Option Agreement.


Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:


NAME:
   
(Please Print)
ADDRESS:
     



The Subscriber represents and warrants to the Company that:


(a)  
The Optionee is an executive officer of the Company, and as such has access to
all information regarding the Company and the Company’s business and financial
prospects necessary to make a fully informed decision regarding the exercise of
the Options;



(b)  
The Subscriber has not offered or sold the Option Shares within the meaning of
the United States Securities Act of 1933, as amended (the “US Securities Act”);



(c)  
The Subscriber is acquiring the Option Shares for its own account for investment
purposes, with no present intention of dividing its interest with others or of
reselling or otherwise disposing of all or any portion of the same;



(d)  
The Subscriber does not intend any sale of the Option Shares either currently or
after the passage of a fixed or determinable period of time or upon the
occurrence or non-occurrence of any predetermined event or circumstance;



 
15

--------------------------------------------------------------------------------

 
(e)  
The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Option Shares;



(f)  
The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Option Shares;



(g)  
The Option Shares were offered to the Subscriber in direct communication between
the Subscriber and the Corporation and not through any advertisement of any
kind;



(h)  
The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;



(i)  
This subscription form will also confirm the Subscriber’s agreement as follows:



(i)  
Unless there is a registration statement under US Securities Act regarding the
exercise of the Options, and such registration statement is effective at the
time the Options are exercised (or any portion thereof), the Option Shares may
not be resold, transferred or hypothecated except pursuant to an effective
registration statement under the US Securities Act and any applicable state
securities laws, or an opinion of counsel satisfactory to the Corporation to the
effect that such registration is not necessary.  The Company will refuse to
register any sale or transfer of the Option Shares not made in compliance with
the US Securities Act or any other applicable securities laws.



(ii)  
Only the Company can take action to register the Option Shares under the US
Securities Act or applicable state securities law or to comply with the
requirements for an exemption under the US Securities Act or applicable state
securities law.



(iii)  
Unless there is a registration statement under US Securities Act regarding the
exercise of the Options, and such registration statement is effective at the
time the Options are exercised (or any portion thereof), the certificates
representing the Option Shares will be endorsed with a legend substantially as
follows or such similar or other legends as deemed advisable by the lawyers for
the Company to ensure compliance with the US Securities Act and any other
applicable laws or regulations:



“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.”


(j)  
The Subscriber acknowledges and agrees that the Company is an “OTC reporting
issuer” as that term is defined in Canadian Multilateral Instrument 51-105 –
Issuers Quoted in the U.S. Over-the-Counter Markets, as amended (“MI 51-105”),
and that the Option Shares will be, issued and sold pursuant to exemptions from
the prospectus requirements of applicable Canadian securities laws.  The
Subscriber further acknowledges and agrees that (i) the Option Shares may not be
traded in or from a jurisdiction in Canada unless such trade is made in
accordance with the provisions of MI 51-105; (ii) the Optionee will, and will
cause its affiliates to, comply with such conditions in making any trade of the
Option Shares in or from a jurisdiction in Canada; and (iii) the Company will
refuse to register any transfer of the Option Shares made in connection with a
trade of such securities in or from a jurisdiction in Canada and not made in
accordance with the provisions of MI 51-105.



(k)  
The Subscriber represents and warrants to the Company that it is a resident of
the jurisdiction set forth in the address provided below, that it does not
presently intend to trade the Warrant Shares in or from a jurisdiction in
Canada.  If, after the date hereof, the Subscriber does intend to trade the
Warrant Shares in or from a jurisdiction in Canada, it will, prior to any such
trade, re-submit all certificates representing the Warrant Shares to the
Corporation for purposes of having the legend set out in Section 13(1) of MI
51-105 endorsed on such certificates.

(l)  
 

DATED this             day of           ,           .


 
Signature of Subscriber:
 
 
 
Name of Subscriber:
 
 
 
Address of Subscriber:
     


 
16

--------------------------------------------------------------------------------

 
